Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 40-56 are pending in the current application.
2.	This application is a DIV of 15/503,210 02/10/2017 PAT 10888567, which is a 371 of PCT/IB2015/056129 08/12/2015 and claims priority to NEW ZEALAND 628688 08/13/2014.
Response to Restriction/Election
3.	Applicant’s election of group II and the species, 6-chloro-5-fluorisoxazolo[5,4-b]pyridin-3-amine, in the reply filed on January 10, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP  §818.03(a)).  According to the response claims 40-45, 47-55 read on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting the enzymes with compounds where es not reasonably provide enablement for the full scope of the compounds inhibiting the enzyme.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The only non-variable atoms in Formula I are three carbon atoms two nitrogens and an oxygen.  This structure is insubstantial to the disclosure of the compounds in the specification.  According to the specification the compounds are inhibitors of the enzymes IDO1, IDO2 and TDO.  These proteins are enzymes involved in the catabolism of tryptophan.  The structure of the inhibitor molecule governs its ability to interact with the active site of the enzyme.  These intermolecular interactions between the inhibitor molecule and residues of the protein are highly specific and subtle and include van der Waals forces, cation-dipole interactions and hydrogen bonding.  See Peng “Important Hydrogen Bond Networks in Indoleamine 2,3- Dioxygenase 1 (IDO1) Inhibitor Design Revealed by Crystal Structures of Imidazoleisoindole Derivatives with IDO1” Journal of Medicinal Chemistry 2016, 59, 282−293, who discusses the IDO1 enzyme and the active site.  “Although various IDO1 inhibitors with diverse chemical structures have been reported, only few crystal structures of IDO1 bound to inhibitors are available in the public domain.14,15 The first is the structure of IDO1 in complex with 4-phenylimidazole (4-PI), a fragment-like ligand with weak inhibition against IDO1 (IC50 = 48 μM).16,17 As revealed by ligand-bound structures, 4-PI was found to be located in the binding site (pocket A) with its phenyl ring inserting into a lipophilic cavity and one nitrogen atom of the imidazole ring interacting with the heme iron.14 In addition to pocket A, however, the binding site could extend to the adjacent hydrophobic pocket (pocket B), consisting of Phe163, Phe226, Arg231, Leu234, and Ile354 residues, which larger ligands might target. Whereas pocket A is the major binding site involving heme-binding, pocket B could be 15 These two compounds induced a conformation change in pocket A, resulting from the movement of main chain Ala260-Ser263 and the shift of Phe226 and Arg231 and extended into the pocket B. The structural information suggests that the interactions with Phe226 and Arg231 contribute to the increased potency of these imidazothiazole derivatives to IDO1….. The IDO1/24 complex structure suggests that some functional groups of 24 would contribute to the binding of 24 to IDO1 and thus affect the inhibitory potency. For example, the imidazoleisoindole group coordinated to the heme iron and formed hydrophobic interactions with residues in pocket A, the hydroxyl group was involved in the hydrogen bond network with IDO1, and the isoindole nitrogen participated in the intramolecular hydrogen bonding to stabilize 24 and the binding to IDO1”.  The specification discloses less than a hundred compounds that have the property of IDO1 or TDO inhibition on pages 67-71. It is noted that the D entry is the description of an inactive compound since activity >100M is not meaningful.  For TDO inhibition only four compounds have this property.   These compounds are relatively homogenous.  In addition to the isoxazolo[5,4-b]pyridine-3-amine, all of the compounds have a very limited set of substitutions and all have a 5-phenyl ring.  There is no expectation that IDO1 or TDO inhibition would occur over the full scope of claim 55. All of the compounds, have a very specific structure absent from the instant claims.  
5.	Claims 40-45, 47-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification,  while being enabling for treating cancer with compounds where Z is N, R1-R4 are H, halo, alkyl or substituted phenyl and R9 and R10 are H, it does not reasonably provide enablement for the full scope of the compounds or disease states. The claim(s) 
These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

(A) The claims are very broad directed to treating a long list of diseases.  The scope of the compound claim 40 is billions of compounds.  The diseases are described as cancer, an inflammatory condition, in infectious disease, a central nervous system disease or disorder, coronary heart disease, chronic renal failure, post anesthesia cognitive dysfunction, a condition or disorder related to female reproductive health, and cataracts.  The scope and evidence for treating each of these diseases is addressed below.
(B) This is a medical invention. 
(D) One of ordinary skill is a medical doctor. 
(F) (G)  The application has provided no working examples of the treatment of any disease.  The specification references a test tube assay for the inhibition of IDO1, IDO2 and TDO as discussed above.  The behavior of the compounds in both sets of assays is highly disparate with some compounds being potent while others gave no inhibition.  Compounds 7 13, 53, 56, 57, 60, 61, 70, 
Tumours were implanted subcutaneously into syngeneic C57BI/6 mice and allocated into different treatment groups when tumours had reached approximately 3x3 mm in size. Compounds were dissolved in DMSO and the dose in a volume of 50 ml was administered by daily injection either ip or sc. Tumours were measured every second day and mice were monitored until humane ethical endpoint was reached. The results of the study are shown in Figure 1 for Compound 3, using the Lewis Lung TC carcinoma line which has been transfected to produce human IDO1.” 


This appears to be a mouse xenograft model with Lewis Lung TC carcinoma cells expressing human IDO1.  With this same compound, compound 3, mice with GL261-hIDO1L tumors were also treated both with and without a checkpoint antibody.  Diseases of the instant claims will be discussed in light of the state of the art and the disclosure.
Cancer
Cancer is not a single disease. Cancer genomics has revealed that there are many more forms of cancer than is apparent by traditional classifications based on morphology and organ location. We recognize that there are more than a dozen forms of breast cancer and more than 50 forms of leukemia and lymphoma. Within each of these subtypes, there are individualized patterns of mutations (gene signatures). These often cross the boundaries of traditional classification schemes. For example, from the perspective of treatment, chronic myelogenous leukemia (CML) is more like gastrointestinal stromal tumor (GIST) sarcoma than it is like other forms of leukemia because CML and GIST share very similar molecular targets that make both susceptible to dramatic responses from the same drug (Figure 4).” [Benz “THE JEREMIAH METZGER LECTURE Cancer in the TWENTY-FIRST Century: An Inside View from an Outsider”  TRANSACTIONS OF THE AMERICAN CLINICAL AND CLIMATOLOGICAL ASSOCIATION, VOL. 128, 
“Lung cancer is not a single disease but rather a collection of subtypes, each with its own molecular characteristics and mutations.” [ Dolgin “Lung Cancer Outlook” Nature | Vol 587 | 19 November 2020 S16-S17]. Lung cancers include various types, small cell, non-small cell lung cancer (NSCLC), bronchogenic carcinoma (squamous cell, undifferentiated small cell, undifferentiated large cell, adenocarcinoma), alveolar (bronchiolar) carcinoma, bronchial adenoma, chondromatous hamartoma, and mesothelioma. Treating even a single type of lung cancer is very difficult. Small-cell lung cancer (SCLC) represents about 15% of all lung cancers and is marked by an exceptionally high proliferative rate, strong predilection for early metastasis and poor prognosis. Most patients have metastatic disease at diagnosis, with only one-third having earlier-stage disease that is amenable to potentially curative multimodality therapy. Genomic profiling of SCLC reveals extensive chromosomal rearrangements and a high mutation burden, almost always including functional inactivation of the tumour suppressor genes TP53 and RB1. Analyses of both human SCLC and murine models have defined subtypes of disease based on the relative expression of dominant transcriptional regulators and have also revealed substantial intratumoural heterogeneity. Clinical progress in SCLC treatment has been notoriously slow. Jett “Treatment of Small Cell Lung Cancer Diagnosis and Management of Lung Cancer, 3rd ed: American College of Chest Physicians Evidence-Based Clinical Practice Guidelines CHEST 2013; 143(5)(Suppl):e400S–e419S “Small cell lung cancer (SCLC) is a lethal disease for which there have been only small advances in diagnosis and treatment in the past decade.” Our goal was to 
Based upon the foregoing, treating even a single cancer such as lung cancer is exceedingly difficult with chemotherapeutic drugs.   Only a handful of drugs are useful, platinum agents, etoposide, bevacizumab, pemetrexed or erlotinib and they do not treat all cancers.  Typically the pre-clinical approach involves cell line screening followed by xenograft models. Damia “Contemporary pre-clinical development of anticancer agents –What are the optimal preclinical models?” EUROPEAN JOURNAL OF CANCER 2009, 45,  2768-2781.  Damia outlines a strategy to identify cancer drugs in The Fig. 1 “Preclinical development steps in the evaluation of new compounds” on page 2769. The National Cancer Institute Screening program NCI60 seems to be the most widely used model for an initial screen.  Sharma “Cell line-based platforms to evaluate the therapeutic efficacy of candidate anticancer agents” Nature Reviews Cancer April 2010, Volume 10, 241-253, also discusses various models for pre-clinical cancer screens.  Table 3 “Cell line platforms for assessing anticancer therapeutics” summarizes some approaches.  The NCI screening program is also listed here.  Ocana, A. “Preclinical development of molecular targeted agents for cancer” Nat. Rev. Clin. Oncol. 2011, 8, 200–209 also discusses such approaches and describes the situation this way: “Preclinical testing of novel drugs usually involves a panel of cancer cell lines, such as those used by the US National Cancer Institute (NCI‑60). Only drugs with some activity against specific cell lines are then evaluated in tumor xenograft models (Figure 2).” Pg. 200  “While these techniques evaluate the preclinical activity of compounds, they do not provide information about molecular mechanisms or tumor selectivity, and have rarely guided 
The situation is so dire that the National Cancer Institute essentially abandoned the NCI-60, Ledford “US cancer institute overhauls cell lines” Nature February 25, 2016 Volume 530 page 391: “When the NCI-60 was established, researchers had a very different conception of cancer, says James Doroshow, director of the Division of Cancer Treatment and Diagnosis at the NCI in Bethesda, Maryland. “Thirty years ago, the idea was that if you found a drug that worked on six breast cancer cell lines, then you could use it to treat breast cancer,” he says. “Well, it doesn’t work that way.” Since then, breast cancer has been broken down into subcategories that are based on genetic mutations — and each category may respond differently to treatment.” The NCI is focusing its efforts on “developing hundreds of ‘patient-derived xenografts’ (PDXs) by implanting small chunks of human tumours in mice — an environment that better mimics the human body. The tumours can then be harvested and reimplanted in other mice, allowing researchers to study a given tumour in multiple animals.”  While nothing is known about the predictive value of these PDX models being developed, a retrospective National Cancer Institute Study examined 39 known cancer drugs using transplantable human tumor cell lines and compared them to phase II clinical outcomes (Johnson, et. al. “Relationships between drug activity in NCI preclinical in vitro and in 
As aforementioned there is only an in vitro assay for the inhibition of the IDO1 and TDO proteins and performance in an assay for inhibition growth in certain cell lines implanted in mice. As shown above by reference to Johnson, such assays do not correlate with any cancer treatments.  However according to Platten, “Cancer immunotherapy by targeting IDO1/TDO and their downstream effectors” Frontiers in Immunology, January 2015, Volume 5, Article 673, The “first clinical trials with IDO1 inhibitors are underway,” [page 1] and “IDO1 is now firmly established target of drug discovery in cancer immunotherapy” [Page 2]  “Recent advances in understanding the regulation as well as the cellular and molecular targets of TRP metabolism have expanded the opportunity to interfere with this pathway well beyond inhibiting IDO. TDO is actively pursued as a target and multiple approved drugs have been shown to interfere with IDO expression in cancer.”
According to Naing “Preclinical investigations and a first-inhuman phase I trial of M4112, the first dual inhibitor of indoleamine 2,3-dioxygenase 1 and tryptophan 2,3-dioxygenase 2, in patients with advanced solid tumors” Journal for ImmunoTherapy of Cancer 2020;8:e000870, 12–16 IDO1 is often overexpressed in hematologic cancers and solid tumors,17–20 whereas TDO2 is often overexpressed in glioma, breast cancer, lung cancer, colorectal cancer, and hepatocellular carcinoma.21–26 Although both enzymes are upregulated in several tumor types, their expression is distinct and not overlapping.21–26 This suggests that a dual inhibitor of IDO1 and TDO2 could provide an enhanced therapeutic benefit to patients with cancer.”
	While cancer cell line data does not generally translate to treatment Ferreira “The Importance of Cancer Cell Lines as in vitro Models in Cancer Methylome Analysis and Anticancer Drugs Testing” Chapter 6 in Oncogenomics and Cancer Proteomics – Novel Approaches in Biomarkers Discovery and Therapeutic Targets in Cancer Intech 2013 Pages 140-166,  “The results of the research in cancer cell lines are usually extrapolated to in vivo human tumours [3] and its importance a models for drug testing and translational study have been recognized by many biomedical and pharmaceutical companies [8].  In spite of the essential role of cancer cell lines in biomedical research, there is a debate among the scientific community on the fact whether they are or not representative of the original tumour [5, 14]”.  Ferriera also states “In fact, all the experimental models for cancer research present advantages and disadvantages and none of them is completely representative of the phenotype of the tumour [2, 3]. Nevertheless, cancer cell lines are adequate models for the research of this disease.” Whether any cancer is treatable with the claimed compound will have to be determined in the clinic, however the USPTO is not the FDA.  The fact that the prior art recognizes some reasonable mechanism for the treatment of cancer through the activity applicant has shown for the compounds weighs in favor of enablement. As per MPEP 2107.03 IV “Office personnel should not impose on applicants the unnecessary burden of providing evidence from human clinical trials.” 

Infectious disease 
The idea that a single compound could treat all infectious disease is against basic scientific knowledge in pharmacology and medicine. There is no information provided for treating viral diseases.  A compound that would treat all viral infections is contrary to our present understanding of pharmacology and medicine.  See Muller and  Kräusslich in “Antiviral Strategies” Handbook of Experimental Pharmacology Volume 189 Chapter 1, pages 1-24, “Viruses are obligatory intracellular parasites, whose replication depends on functions of the host cell. This defining feature has a number of consequences for the development and application of antiviral drugs. The intracellular replication and the appropriation of cellular pathways for purposes of the pathogen makes it difficult to define virus-specific targets for therapeutic intervention, and inhibition strategies have to be highly specific to prevent cell toxicity.” Pg. 2; “Another fundamental difference between viruses and other pathogens which affects the development of anti-infectives concerns the fact that viruses strongly rely on host cell pathways for many of their replication steps and thus do not present many pathogen-specific targets for pharmaceutical intervention. There are no structural or metabolic features common to many viruses, which fundamentally differ from the features of the mammalian cell – comparable with, for example, the bacterial cell wall, the 70S ribosome, or the distinct metabolic pathways of parasitic pathogens. Therefore, a broad-spectrum antiviral is difficult to conceive and selection of an effective drug for antiviral treatment usually requires that the identity of the pathogen has been precisely determined by diagnostic procedures. Current genome-wide screening approaches probing, for example, the relevance of all kinases of the human genome for replication of specific viruses (see Sect. 5.3 herein) may eventually define common requirements for larger groups of viruses and thus pave the way for broader acting 
Similar remarks could be made for fungal and bacterial infections.  According to Griffin “Fungal Physiology”, 2nd Edition, Wiley: New York 1994, page 420, column 1 last paragraph, “Fungi show considerable variation in sensitivity to fungicides and some of these differences correlate with taxonomy.  However, relatively few species of fungi have been tested, and frequently one observes as great a variation in sensitivity among isolates of the same species for some fungicides as are reported between isolates of different taxa for other fungicides.  The Oomycetes stand out as having very different sensitivities to fungicides that are active against the Eumycota.  The correlations discovered between fungicidal sensitivity and taxonomic relationships are intriguing but bear further checking.”  
Other infectious agents include parasites which are biologically distinct and include various unrelated classes of organisms.  The protozoans most important to human disease include: Entamoeba histolytica, Plasmodium (malaria), and Giardia lamblia, Trypanosoma brucei, Coccidia (disease: Coccidiosis), Besnoitia (disease: Besnoitiosis), Toxoplasma gondii (toxoplasmosis), Leishmania species (leishmaniases), Trypanosoma brucei (African sleeping sickness), Trypanosoma cruzi (Chagas disease) and Giardia intestinalis (giardiasis). These organisms are collectively termed "protozoa" but are not closely related to each other, and have only superficial similarities. These organisms are radically different genetically, structurally and functionally. Protozoans include: Flagellates, Amoebae, Sporozoans, Apicomplexa, Microsporidia, Ascetosporea, Myxosporidia, Ciliates, or Ciliophora.   Worms are also parasites such as those that cause schistosomiasis, roundworm, pinworm, trichina spiralis, tapeworm, and fluke. Parasites also include ectoparasites that live on, rather than in their hosts such as lice and 
	If one also considers bacterial infection there is not a single test for a single bacterial infection in the specification so it is unclear how such treatment is to be achieved.  While any type of infection (bacterial, viral or fungal) can lead to sepsis, infections that more commonly result in sepsis include bacteremia.  According to Poli-de-Figueiredo “EXPERIMENTAL MODELS OF SEPSIS AND THEIR CLINICAL RELEVANCE” SHOCK, Vol. 30, Supplement 1, pp. 53-59, 2008:
Sepsis remains a major cause of morbidity and mortality worldwide despite developments in monitoring devices, diagnostic tools, and new therapeutic options (1, 2). It is a clinical syndrome resulting from a complex interaction between host and infectious agents, characterized by a systemic activation of multiple inflammatory pathways, including cytokine network and coagulation (3). The main cause of death is multiple organ failure, which is the final pathway for sepsis-induced systemic and regional hemodynamic changes, widespread microcirculatory disturbances, and cellular alterations, leading to an uncoupling between blood flow and metabolic requirements (4, 5). 



 “There have been well over 100 clinical trials that utilized various biological response modifiers acting to suppress and/ or block the SIRS response [11,12], the majority of these having been enthusiastically successful in reducing mortality in murine models of abdominal sepsis.”  [Gentile “HMGB1 as a therapeutic target for sepsis: it’s all in the timing!” Expert Opinion on Therapeutic Targets, 2014, 18:3, 243-245] In fact no drugs are effective. See Marshall “Why have clinical trials in sepsis failed?” Trends in Molecular Medicine, April 2014, Vol. 20, No. 4 195-203. “More than 100 randomized clinical trials have tested the hypothesis that modulating the septic response to infection can improve survival. With one short-lived exception, none of these has resulted in new treatments. The current challenge for sepsis research lies in a failure of concept and reluctance to abandon a demonstrably ineffectual research model.”  “It can be conservatively estimated that upwards of $10 billion has been spent with the objective of developing effective adjuvant treatments to meet this unmet need. Yet, with the failure of a recent confirmatory trial of APC [31], no such treatments are currently available, and the prospect that this will change seems remote.”  Animal models of sepsis are available however they are poor: Garrido "Experimental models of sepsis and septic shock: an overview" Acta Cirúrgica Brasileira - Vol 19 (2) 2004 82-88. The specification has no models of sepsis. On the face giving a patient suffering from systemic activation of multiple inflammatory pathways, including cytokines, resulting from bacterial infection would be ill advised.  It has been reported that IDO1 suppresses the replication of certain intracellular parasites and bacteria such as T. gondii, chlamydia and Leishmania donovani in vivo.  [See Carlin, J. M. “Interferon-induced indoleamine 2,3-dioxygenase activity in human 
An inflammatory condition
The term “inflammatory disease” is extremely broad.  The specification does not describe any inflammatory disease treatment.  One such disease is arthritis.  According to A.M. Bendele “Animal models of rheumatoid arthritis” J Musculoskel Neuron Interact 2001; 1(4):377-385. “Adjuvant Arthritis Rat adjuvant arthritis is an experimental model of polyarthritis which has been 
According to Argollo “Novel therapeutic targets for inflammatory bowel disease” Journal of Autoimmunity (2017), 85, 103-116, Ulcerative Colitis (UC), is an “immune mediated condition associated with progressive damage of the inflamed gut tissue” of uncertain pathogenesis. Argollo discusses various new treatments: “These novel drugs include agents that target leukocyte trafficking, Interleukin (IL) 23, Janus kinases (JAK), Sphingosine 1 phosphate (S1P) and Smad7, an inhibitor of the immunosuppressive cytokine transforming growth factor b1 (TGF-b1).”  IDO1 or TDO are not discussed.  No information regarding the treatment of UC is presented.
A central nervous system disease or disorder, cognitive dysfunction and Post anesthesia cognitive dysfunction
The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type ("tangle-only dementia"); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more 
Mood Disorders are disorders that have a disturbance in mood as the predominant feature and include depression. Depression is not a single disorder and consists of many types including: Major Depressive Disorders (MDD), unipolar depression, single or recurrent major depressive episodes, recurrent brief depression,  catatonic features, melancholic features including feeding disorders, such as anorexia, weight loss, atypical features, anxious depression, or postpartum onset, neurotic depression, vascular dementia  with depressed mood, child abuse induced depression, schizoaffective disorder of the depressed type, and adjustment disorder with depressed mood, depression, psychotic major depression (PMD), Catatonic depression, Seasonal affective disorder (SAD), Dysthymia, Depressive Disorder Not Otherwise Specified (DD-NOS), Depressive personality disorder (DPD), Recurrent brief depression (RBD), Minor depressive disorder, the Bipolar Disorders (Bipolar I Disorder, Bipolar II Disorder, Cyclothymic Disorder, and Bipolar Disorder not Otherwise Specified),  Mood Disorder Due to a General Medical Condition and  Substance-induced Mood Disorder (alcoholic hallucinosis, alcohol-induced mood disorders, amphetamine-induced mood disorder, cannabis related disorders, cocaine-related mood disorders, hallucinogen-induced mood disorder, opioid-Induced mood disorder,  phencyclidine-induced mood  disorder, sedative- hypnotic- or anxiolytic-induced mood disorder, polysubstance-related disorder and premenstrual dysphoric disorder, and other (or unknown). The forced swimming test is an art recognized test that reasonably correlates with depression treatment (See: Petit-Demouliere et. al. "Forced swimming test in mice: a review of antidepressant activity." 
Chronic renal failure
Chronic renal failure has many causes and types.  Mayo Clinic Staff  “Diseases and Conditions Chronic kidney disease” Jan. 30, 2015 Online “ http://www.mayoclinic.org/diseasesconditions/kidneydisease/basics/causes/con2002677” accessed December 11, 2015.  According to the The Mayo Clinic, the risk for kidney disease cannot be prevented but may be reduced by drinking alcohol in moderation, if at all, following instructions on over-the-counter medications, maintaining a healthy weight, not smoking and managing medical conditions.  IDO1 and TDO inhibition is not a known treatment and there is no evidence in the specification for treating chronic renal failure.
A condition or disorder related to female reproductive health 
A condition or disorder related to female reproductive health is broad and could include things like uterine fibroids, endometriosis, polycystic ovarian disease, dysfunctional uterine bleeding, or even osteoporosis and hormone-dependent cancer, uterine cancer, breast cancer and ovarian cancer.  There is no information for treating these conditions.
Conclusion
In a similar manner there is no evidence for treating cataracts or coronary heart disease. The existence of a single compound to treat all these diseases is impossible.   The instant claims embrace so many unrelated diseases with distinct etiologies and different treatments that a full evaluation is impossible.   Presumably to use the full scope of this invention one would need to make the compounds of claim 40 and test them against all the various diseases in animals or humans which is undue experimentation.  See MPEP 2164.02 for guidance regarding correlation in vitro experiments with in vivo outcomes.  One could not use the full scope of this invention that has no working examples in this unpredictable art without undue experimentation.  
6.	Claims 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 
Claim 52 is drawn to a compound of claim 1 in a composition that “is an IDO 1 inhibitor”, “TDO inhibitor” or “both an IDO1 inhibitor and a TDO inhibitor”. They therefore seek to limit the scope of the claims to those compounds that meet particular functional requirements. The specification, however, does not provide any specific correlation between a particular structural property and the claimed function. The working examples on page 67-71 show that only a few compounds meet the requirements of the claims. Applicants therefore provide no guidance for identifying the compounds from Formula I that meet the requirements of claims other than trial-and-error screening on pages 67-71. 
In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (W.D.N.Y. 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient using an unspecified compound. The District Court of Western New York evaluated the level of disclosure required to satisfy the written description. In their decision (which was later affirmed by the Court of Appeals for the Federal Circuit), the District Court wrote, “The real issue here is simply whether a written description of a claimed method of treatment is adequate where a compound that is necessary to practice that method is described only in terms of its function, and where the only means provided for finding such a compound is essentially a trial-and-error process.”
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one Rochester states that the invention comprises, inter alia, “assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds.” Nowhere, however, does it specify which “peptides, polynucleotides, and small organic molecules” have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 U.S.P.Q.2d 1609), which adopted the standard set forth in the Patent and Trademark Office (“PTO”) Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1 “Written Description” Requirement (“Guidelines”), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by “showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics,” including, inter alia, “functional characteristics when coupled with a known or disclosed correlation between function and structure ... .” Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 U.S.P.Q.2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed 
The “written description” requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 U.S.P.Q.2d at 1966. A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Regents of the University of California v. Eli Lilly  & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016 (Fed. Cir. 1991)). In Fiers v. Ravel, 984 F.2d at 1169-71, 25 U.S.P.Q.2d at 1605-06 (1993), the CAFC found that “a mere wish or plan for obtaining the claimed chemical invention” is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).  
            The fact pattern in this case is similar to that in Rochester. In Rochester, there were no compounds known to have the required function, and in the instant application, only a few compounds are disclosed as IDO1 inhibitors as discussed above.  It is noted that the D entry is the description of an inactive compound since activity >100M is not meaningful.  For TDO only four compounds have this property.  The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method (other than trial-and-error) is provided for identifying compounds having the desired function. For this reason, the rejection due to lack of written description is proper.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 40-45, 47, 50, 52, 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhnert US 2010/0234491 A1.  Kuhnert teaches various compounds of the instant claims including but not limited to those at page 17 ff. Table 2 Examples 1, 3, 7, 8, 10, 11, 15, 16, 18, 21, 22, 28, 29 -32, where one of Z is N the others W, X, Y are CRx , where Rx is H, CF3 or CH3, and one of R9/R10 is H the other is an optionally substituted aryl (phenyl, benzyl), heteroaryl (pyridine) where substituents are chosen from alkyl, halo, trifluoromethyl.  According to paragraph [0105] ff.:
The medicaments according to the invention are preferably suitable for the treatment of disorders or diseases that are mediated at least in part by KCNQ2/3 channels. 

 [0106] The medicaments according to the invention are suitable preferably for the treatment of one or more diseases selected from the group consisting of pain, especially pain selected from the group consisting of acute pain, chronic pain, neuropathic pain, muscular pain and inflammatory pain; epilepsy, urinary incontinence, anxiety, dependency, mania, bipolar disorders, migraine, cognitive diseases, dystonia-associated dyskinesias and/or urinary incontinence. 

 [0107] The medicaments according to the invention are suitable particularly preferably for the treatment of pain, most particularly preferably of chronic pain, neuropathic pain, inflammatory pain and muscular pain. 

At least acute pain, chronic pain, neuropathic pain, muscular pain and inflammatory pain; epilepsy, anxiety, dependency, mania, bipolar disorders, migraine, cognitive diseases, dystonia-associated .
8.	Claim(s) 40-45, 47, 50, 52, 54-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conn US 8,916,854.  Conn teaches various compounds of the instant claims including but not limited to those at column 57ff. Examples 1-11, 13-29, 41-43 where one of Z is N the others W, X, Y are CRx , where Rx is H, and one of R9/R10 is H the other is an optionally substituted aryl (phenyl), where substituents are chosen from alkyl, halo, trifluoromethyl, alkoxy.  According to column 40 ff various diseases are treated by administering the compounds at least neurological and psychiatric disorder, such as psychosis,  schizophrenia, schizophrenia-spectrum disorders, conduct disorder, disruptive  behavior disorder, bipolar disorder, psychotic episodes of anxiety, anxiety  associated with psychosis, psychotic mood disorders such as severe major  depressive disorder; mood disorders associated with psychotic disorders, acute  mania, depression associated with bipolar disorder, mood disorders associated  with schizophrenia, behavioral manifestations of mental retardation, autistic  disorder, movement disorders, Tourette's syndrome, akinetic-rigid syndrome,  Parkinson's disease, movement disorders associated with Parkinson's disease,  tardive dyskinesia, drug induced and neurodegeneration based dyskinesias,  attention deficit hyperactivity disorder, cognitive disorders, dementias,  memory disorders, delirium, amnestic disorders, attention disorders, obesity, eating disorders, N-methyl-D-aspartate (NMDA) receptor-related disorders, motor effects after alcohol consumption, neurogenic fate commitment and neuronal survival, epilepsy, are “central nervous system disorders” and “” of the instant claims.  bypass surgery and grafting are performed with anesthesia.  Mention is made of “HIV disease” which is “an infectious disease” (column 46 line 14, line 52, line 60).  With regard to claim 55 the inhibition of TDO and/or IDO1 in the subject is an inherent consequence of administration.
9.	Claim(s) 40-45, 47-52, 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Poreba 402290A1  Date of publication: July 7, 2014 (also published as Poreba PL220630 B1, relied upon with translation provided, cited in parent and on IDS).  Poreba discloses the compound, 3-amino-isoxazolo [5,4-b] pyridine, on page 2, “Preferably, the compound of the invention is a compound selected from the group consisting of: 3-amino-isoxazolo [5,4-b] pyridine, 3-phenyl-sulfonylaminoisoxazolo [5,4-b] pyridine and 3- (ptoluenesulfonylene) -aminoisoxazolo [5,4-b] pyridine.”  This compound is shown graphically on Page 3:

    PNG
    media_image1.png
    268
    283
    media_image1.png
    Greyscale


This compound was effective at killing as shown in Table 3.

    PNG
    media_image2.png
    586
    1299
    media_image2.png
    Greyscale

At least treating a bacteria of the genera Pseudomonas and Escherichia coli is disclosed by Poreba. With regard to claim 55 the inhibition of TDO and/or IDO1 in the subject is an inherent consequence of administration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 51, 53 is rejected under 35 U.S.C. 103 as being unpatentable over Poreba 402290A1  Date of publication: July 7, 2014 (also published as Poreba PL220630 B1, relied upon with translation provided), as applied to claims 40-45, 47-52, 55 above further in view of Wakefield “Fluorinated Pharmaceuticals"  Innovations in Pharmaceutical Technology  2003, 74, 76-78.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art:  
As discussed above, Poreba discloses the compound, 3-amino-isoxazolo [5,4-b] pyridine, for treating “gram-negative bacteria, in particular against bacteria of the genera Pseudomonas and Escherichia coli”.  This compound was effective at killing both E. Coli and P. aeruginosa as shown in Table 3.
B)	Ascertaining the differences between the prior art and the claims at issue.
The only difference between the compound,

    PNG
    media_image3.png
    166
    350
    media_image3.png
    Greyscale
, in claim 51 and 53 and that of Poreba compound is an F atom.
C)  	Resolving the level of ordinary skill in the pertinent art:  
The level of ordinary skill is high. The differences between the compound of the prior art and that of a compound of claim 53 is an F atom. One of ordinary skill would be motivated to make In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made".  
The experienced organic chemist, who would make applicants' compounds, would be motivated to prepare these analogs based on the expectation that such close analogues would have similar properties and upon the routine nature of such experimentation in the art of medicinal chemistry.  Wakefield on page 76 gives a three-fold motivation to fluorinate compounds:  "Three general answers may be given: a) the fluoro-organic compound has inherent biological activity; b) the introduction of fluorine into a biologically active compound improves its pharmacological properties; and c) what has been described as 'patent jumping'"  and further that "fluorinated compounds usually have a sufficient similarity in size and shape to their non-fluorinated analogues to fit a given enzyme receptor, so that they tend to have similar inherent biological activity."  Wakefield also suggests that the routineer would easily find techniques for their preparation (see the subtitle and pages 77 and 78).  The experienced organic medicinal chemist would be motivated to prepare the fluorinated analogs of the prior art based on the expectation that such close analogs would have increased lipophilicity and various other improved drug properties. A low Log P is desirable to reduce toxicity and increase ease of formulation and bioavailability for optimal oral absorption.
s 51, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Poreba 402290A1  Date of publication: July 7, 2014 (also published as Poreba PL220630 B1, relied upon with translation provided) as applied to claims 40-45, 47-52, 55 above  in view of Schönherr “Profound Methyl Effects in Drug Discovery and a Call for New C-H Methylation Reactions" Angew. Chem. Int. Ed. 2013, 52, 12256 – 12267.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art:  
Poreba discloses the compound, 3-amino-isoxazolo [5,4-b] pyridine, on page 2, for treating bacterial infection.
B)	Ascertaining the differences between the prior art and the claims at issue.
The only difference between the compound, 
    PNG
    media_image4.png
    290
    607
    media_image4.png
    Greyscale

, in claim 51 and 53 and that of Poreba compound is methyl group. Claim 53 is also to the 
    PNG
    media_image5.png
    50
    501
    media_image5.png
    Greyscale
which is also a methylated analog.
C)  	Resolving the level of ordinary skill in the pertinent art:  
The level of ordinary skill is high. The difference between the compound of the prior art and that of a compound of claim 51 and 53 is a methyl group. One of ordinary skill would be motivated to make 
	The methyl group is one of the most commonly occurring carbon fragments in small-molecule drugs. This simplest alkyl fragment appears in more than 67% of the top-selling drugs of 2011 and can modulate both the biological and physical properties of a molecule. This Review focuses on so-called magic methyl effects on binding potency, where the seemingly mundane change of C-H to C-Me improves the IC50 value of a drug candidate more than 100-fold. This discussion is followed by a survey of recent advances in synthetic chemistry that allow the direct methylation of C(sp2)-H and C(sp3)-H bonds…

Methylation is used to optimize many properties of a drug candidate (Figure 2a). For example, methylating next to a metabolic hot spot, as in simvastatin (1), might sterically block metabolism and lengthen the half-life (t1=2).[4] Conversely if a drug candidate is longlived and excreted from the body at a rate too slow for the desired dosing regimen, for example one pill a day, a medicinal chemist may methylate to introduce a new metabolic hot spot and decrease the half-life, as was the case with etoricoxib (2).[5] Methylation can also have a favorable effect on solubility[6] or selectivity against off-targets (3).[7] Methylation can convert an agonist into an antagonist[8] or a partial antagonist into a negative allosteric modulator.[9] Indeed methylation can have a favorable effect on binding affinity, as in the case of the CETP inhibitor 4.[10] There are several reasons why an increase in methylation might affect biological activity. Fundamentally, one can consider that 6 of the 20 natural amino acids bear a methyl group, so proteins have various patterns of methylation.[11] It thus stands to reason that molecules designed to interact with biological systems will benefit from having various patterns of complementary methylation.

The compounds of the prior art are “molecules designed to interact with biological systems”, and as such they would benefit from methylation.  Reasons for methylating are discussed in terms of so called ‘magic methyl effects'. These modifications give “increases in potency are far more than could be expected from the three- to tenfold potency boost based on desolvation effects, and are colloquially referred to as “magic methyl effects” in the medicinal chemistry .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625